Case: 12-10385       Document: 00512085956         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 12-10385
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELISEO PORTILLO-ARRAS, also known as Samuel Portillo-Ogaz,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:11-CR-63-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Eliseo Portillo-Arras raises an
argument that he concedes is foreclosed by United States v. Newson, 515 F.3d
374, 377-78 (5th Cir. 2008), which held that the Government may decline to
move for an additional one-point reduction under United States Sentencing
Guideline § 3E1.1(b) based on the defendant’s refusal to waive his right to
appeal. The Government’s motion for summary affirmance is GRANTED, its



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10385   Document: 00512085956     Page: 2   Date Filed: 12/17/2012

                                No. 12-10385

alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                      2